Citation Nr: 1510465	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to dependency, indemnity, and compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1969, including service in the Republic of Vietnam.  The appellant is his widow. 

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death. 

The appellant testified before a Veterans Law Judge at a June 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the claims folder. 

In July 2008, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court vacated the Board's July 2008 decision and remanded the case for re-adjudication in compliance with directives specified in a March 2009 Joint Motion filed by counsel for the Veteran and VA. 

In December 2011, the Board remanded the claim.  In December 2012, the Board again denied the claim.  The appellant again appealed the Board's denial to the Court and in May 2014 the Court issued a Memorandum Decision vacating the Board's December 2012 decision and remanding the case for re-adjudication consistent with its decision.
FINDINGS OF FACT

1. The Veteran died in June 2005 as a result of colon carcinoma. 

2. The Veteran's fatal colon cancer was not the result of an in-service disease or injury, including herbicide exposure. 

3. Service-connected diabetes mellitus did not cause or contribute substantially or materially to the Veteran's death. 

4. The Veteran did not have lung or other respiratory cancer at the time of his death.


CONCLUSION OF LAW

Entitlement to DIC based upon service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Here, the appellant was fully informed in the May 2012 letter of what she would need to establish her claim DIC benefits.  This letter corrected any past notice received and explained what the Veteran was service-connected for during his lifetime.  It explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and explained the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected disability.  Complete notice was not issued prior to the initial adverse determination on appeal, but the claim was thereafter readjudicated in August 2012.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328. 

Next, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. 5103A (West 2014).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) was inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims the provision of § 5103A (a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A (a)(2) (West 2014). 

The Board acknowledges that the December 2010 VA examiner noted that no autopsy was performed on the Veteran nor did the record include evidence that biopsies had been done of any lung lesions before concluding that "based on the available records, it would be speculative as to whether a concurrent lung cancer was present at the time of death."  However, the Board does not find that the statement triggered the Secretary's duty to investigate whether an autopsy could be reasonable obtained.  See 38 U.S.C. § 5103A; Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  Despite his comment, the December 2010 VA examiner did in fact render a medical opinion, as did the August 2012 VA examiner.  Neither examiner stated that an autopsy was needed to render an opinion as to the Veteran's cause of death.  Further, the Board notes that the Veteran's death certificate indicates he was entombed in 2005 without an autopsy having been conducted, and neither examiner indicated that an autopsy performed at this juncture would provide any information helpful to determining whether the Veteran had primary lung cancer.

Here, all reasonably identified and available medical records have been secured; including VA and private records.  In March 2010, the appellant's representative filed a motion requesting VA to subpoena Dr. C.F.'s records regarding the Veteran because Dr. C.F. failed to respond to various requests for records.  This motion was granted and Dr. C.F.'s records were received in May 2011 (see Assistant United States Attorney letter).  In September 2011, the Veteran's representative acknowledged receipt of these records. 

The Board finds the appellant has also been give appropriate notice of the two Veterans Health Administration (VHA) opinions in the file and was given an appropriate opportunity to respond.  Finally, an August 2010 VA opinion was rendered based on all of the evidence then in the file; the Board finds this opinion to be fully adequate regarding the relevant issues in this case.  A request for a copy of this opinion was fulfilled and sent to the appellant's representative in September 2012; after that the appellant was given 30 days for a response.  No response was received. 

In February 2011, the representative asserted that the December 2010 VHA opinion was inadequate because it did not take into account missing records from Dr. C.F.  Also in February 2011, the representative said that no "clinician credentials" were listed the December 2010 VHA opinion.  As explained, Dr. C.F.'s records were received and a new VA opinion was given in August 2012 based on all the evidence.  Additionally, the writer of the December 2010 opinion listed in the signature that he was a medical doctor with VA as a staff physician in the fields of hematology and oncology.  The representative has not given any substantive reason as to why further credential information is needed and, in any case, another VA opinion was given in August 2012 based on all the evidence.  The Board finds the August 2012 VA opinion to be wholly adequate in this case, as explained further below. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, at the appellant's June 2007 hearing (where she was represented by a Veterans Service Organization) the Veteran's Law Judge identified the issue on appeal and asked questions aimed at determining whether there was additional relevant evidence, including a medical opinion that could substantiate the claim.  Thereafter the appellant received additional notice with regard to the reasons why her claim had been denied and the Board undertook extensive efforts to obtain identified evidence and an adequate medical opinion.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board finds the duty to notify and assist has been met. 

Legal Criteria and Analysis

Service connection will be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2014). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b) (2014). 

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2014).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2014). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2014).  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Further, where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e) (2014). 

In September 2011, the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  As explained in the Federal Register, NAS determined that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions (only conditions pertinent to this case are listed): cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary system (liver, gallbladder and bile ducts); urinary bladder cancer; renal cancer (kidney and renal pelvis); and cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption).  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012). 

NAS also explained that while two studies reported a statistically significant evidence of associate between herbicide exposure and COPD, NAS found the evidence overall inadequate or insufficient to determine whether an associate exists between herbicide exposure and COPD or other noncancerous respiratory conditions. 

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to herbicide with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

For all theories, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Also, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 C.F.R. § 1154(a) the Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, bias, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Veteran's primary cause of death as demonstrated by the death certificates and medical records and opinions was colon cancer.  The appellant contended in her January 2007 appeal that an addendum to the original death certificate showed that the Veteran had lung cancer at death; that it was a cause of his death; and as a respiratory cancer is presumptively service connected, based on his presumed exposure to herbicides in Vietnam.  It is not in dispute that the Veteran had service in Vietnam is not in dispute.  She also asserts the amended certificate shows that service-connected diabetes mellitus (10 percent disabling at death) caused the Veteran's death. 

At the June 2007 Board hearing, the Veteran's then representative argued that the Board should accept the causes of death listed on the amended death certificate.  He argued that often the certifying doctor on the death certificate was not the treating physician and might not be aware of the causes leading to the death.  (Transcript, p 2.)  The appellant testified that Dr. C.F., who had amended the death certificate, was the Veteran's primary care physician and had treated him since 2003.  (Transcript, p 5.)  She said Dr. C.F. and the oncologist, Dr. A.P., had treated the Veteran for diabetes, colon cancer and lung cancer.  Id. 

Here, the appellant is competent to state what she personally observed regarding the Veteran and events leading to his death.  Layno, 6 Vet. App. 465, 467-69.  A lay person is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Her reports that the Veteran was treated for lung cancer and diabetes could be viewed as reports of a contemporaneous diagnosis.  The actual treatment records and diagnostic studies; however, show that there were no findings of lung cancer and that although diabetes was identified, the Veteran was not receiving treatment.  Inasmuch as the reports of lung cancer and diabetes treatment are at variance with the actual medical record; the reports of such treatment are not credible.  As a result, the statements are assigned little weight.  38 C.F.R. § 3.159(a)(2). 

In September 2011, the Veteran's attorney questioned whether the Veteran's kidney issues could have been related to service-connected diabetes mellitus.  He also raised questions regarding whether the Veteran had primary lung cancer at death and whether chronic obstructive pulmonary disease (COPD) might have been a symptom of lung cancer. 

Service treatment records do not show treatment for, diagnoses of or complaints regarding cancer.  As stated, the appellant does not allege direct service connection, but rather that the Veteran died, at least in part, of a presumptive disability (lung cancer) or service-connected diabetes mellitus. 

The appellant relies on the amended death certificate to support the theory that the Veteran had lung cancer and that his death was, at least in part, due to lung cancer and service-connected diabetes mellitus.  VA received the first death certificate in July 2005.  This certificate was issued in June 2005, a few days after the Veteran's death.  It stated the Veteran died inpatient at C.M.C.  Under cause of death on the certificate, it was explained that the immediate cause was the final disease or condition resulting in death.  The immediate cause was to be listed followed by any conditions (if any) leading to death; the underlying condition was to be listed last.  The only thing listed was colon carcinoma.  No autopsy was performed.  The manner of death was natural, whether the Veteran had diabetes was checked as "unknown" and whether tobacco contributed was "unknown."  The certifying physician, V.S., checked that to the best of his or her knowledge the death occurred due to the cause and manner stated. 

In August 2005, VA received an undated request for an addendum of death certificate; this was not the actual approved addendum.  Dr. C.F. stated that the items omitted as to cause of death were lung cancer and type two diabetes.  In response to the question "How do you know such information is correct?" Dr. C.F. wrote: "attending."  In November 2007, VA received an amended certified death certificate.  A December 2006 correction showed that lung cancer and diabetes were omitted on the original attachment.  In response to the question "How do you know such information is correct?" she wrote: "He was my patient." 

Thereafter, the Board made extensive efforts to obtain records of Dr. C.F's treatment.  Ultimately, the Board was required, at the representative's behest, to issue a subpoena for the records.  Only then were they provided by Dr. C.F.

Dr. C.F.'s records do not show any findings of lung cancer or treatment for diabetes after 2004.  They contain no information as to why lung cancer and diabetes were added to the death certificate. 

Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009). 

Here, the Board finds that the conclusion on the death certificate addendum is not persuasive nor is it supported by any rationale other than the fact that Dr. C.F. was the treating clinician.  However, there is no "treating physician" rule and more significantly, the diagnoses of lung cancer and report that diabetes played a role in the Veteran's death were not consistent with the doctor's records.  As a result, this opinion on the death certificate is assigned little weight.  Nieves-Rodriguez, 22 Vet. App. at 304. 

The VHA opinions, in November 2009 and December 2010, provide some rationale for the opinions given, even though not all records were in the file at the time.  They are of limited weight.  However, it does not appear that any of the newer records contradict these examiners initial conclusions, as explained further below.  In November 2009, a VHA examiner noted the listed cause of death was primarily metastatic colon carcinoma.  After reviewing the medical records, the examiner noted that all the glucoses were greater than 170 milligrams per deciliter.  As a board certified endocrinologist, the examiner could find no evidence in the records that the diabetes mellitus contributed to the Veteran's death. 

In December 2010, the VHA examiner, an oncologist, stated he understood that he was being asked to determine whether the Veteran had lung cancer as a contributing cause of death which would therefore be service-connected as the Veteran was in Vietnam.  The examiner saw the Veteran was diagnosed with colon cancer in 2003 and underwent treatment.  He noted the November 2003 computed tomography (CT) scan showed no evidence of disease; and commented that this would signify a complete response to therapy.  However, the baseline CT reports were not included, so it was not known if there were peritoneal metastases that were seen on imaging prior to the January 2003 surgery. 

Available imaging reports showed no particular convincing evidence for lung cancer.  In contrast, the examiner noted that a positron emission tomography (PET) scan showed three liver lesions but had no references to lung metastases.  March 2004 and February 2005 chest X-rays were clear.  An abdominal/pelvic CT scan from March 2005 showed nodular thickening at the right lower lung field pleural; it was worrisome for metastasis or neoplasm.  However, a May 2005 chest X-ray showed only elevation of the hemidiaphragms bilaterally with possible subpulmonic effusions. 

The examiner cited a study showing that there was an 11 percent incidence of lung metastases occurring at diagnosis of colon cancer and a 5.8 percent risk of developing them over the year after the diagnosis of colon cancer.  A recent article showed that less than one percent of patients (2,176 in the study) treated with surgery for colon cancer developed primary lung cancer.  The examiner said while it was theoretically possible, it was difficult to demonstrate that a concurrent lung cancer contributed to the death of the patient. 

The December 2010 examiner noted there was no autopsy or lung biopsies taken; there was a lack of the mention of substantive primary lung cancer findings.  He concluded it would be speculative to whether a concurrent lung cancer was present at death; it was not possible to assign a greater than a 50 percent probability the Veteran had primary lung cancer.  He did note that pulmonary metastases are widely seen in colon cancer and no definite imaging or biopsy demonstrated concurrent primary lung cancer.  It was not readily apparent to the examiner what basis the death certificate was amended to include lung cancer other than that there might have been metastases and calling it primary was probably an error. 

Only if the preponderance of the evidence is against the claim (less than a 50 percent probability) will service connection be denied.  Gilbert, 1 Vet. App. 49.  By stating that it was not possible to assign a greater than 50 percent probability the Veteran had lung cancer, the examiner did not answer the question of whether it was at least as likely as not that the Veteran had lung cancer. 

As clarification was needed and because Dr. C.F.'s records were not received until May 2011, the Board requested another VA opinion.  In August 2012, a new VA opinion was given.  This examiner had also provided a VA examination of the Veteran in May 2004.  The examiner had thus had an opportunity to observe the Veteran while he was alive.  For the current opinion, the claims file and medical records were reviewed; including death certificates (original and the amended), private records, VA records, laboratory reports, the December 2011 remand, and past medical opinions.  The examiner noted that the service treatment records did not show any diagnosis or evidence of colon cancer, lung cancer or diabetes while the Veteran was in service or within a year from discharge. 

The examiner saw that the Veteran was diagnosed with diabetes mellitus in January 2004; it was controlled by diet and exercise with no medication.  In 2004, his blood sugar and hemoglobin were in the normal range.  The examiner explained that based on this evidence, it was not likely that type II diabetes mellitus contributed to the Veteran's death.  Even with the newer records in the file, the examiner agreed with the VA endocrinologist in 2009. 

The examiner saw no evidence of primary lung cancer in the file and noted there was no biopsy showing such a finding.  There was a lack of evidence of primary lung cancer and given the absence of such evidence it must be less likely than not the cause of the Veteran's death.   

The examiner found that the most likely cause was metastatic colon carcinoma.  The examiner summarized that colon cancer did not have its onset in service and was not related to Agent Orange exposure.  Colon cancer was less likely than not related to service (as explained above, NAS has specifically found inadequate or insufficient evidence of association between colon cancer and herbicide exposure).  Diabetes mellitus did not contribute significantly or materially to death; it was not as likely as not the cause of the Veteran's death.  There was no evidence that the Veteran had a primary lung cancer; consequently it was less likely that it contributed to the Veteran's death or hastened or rendered him less capable of resisting the conditions that caused death. 

The remainder of the record supports the conclusions of the August 2012 VA examiner.  A review of these records show the Veteran had a family history of colon cancer, his colon cancer had metastasized and there was no substantive finding of primary lung cancer, his diabetes mellitus was in its early stages and eventually resolved due to the loss of weight from having colon cancer and kidney problems were due to the metastases from colon cancer. 

The Veteran's family history of colon cancer, as well as his history of alcoholism and tobacco habit (both discontinued) were noted in a December 1999 record from Dr. S.  This history was also noted in a December 2002 record from Dr. C. (when the Veteran was first initially found to have gastrointestinal problems and scheduled for follow up treatment).  In an April 2005 VA record, lung cancer or COPD was not mentioned in the Veteran's medical history; he had not smoked in twenty five years. 

While the medical records do not indicate substantive findings of lung cancer, many records, including a September 2004 discharge summary, show the presence of colon cancer metastases in the body.  A May 2005 X-ray did note a history of shortness of breath in the Veteran with "history of lung cancer", the X-ray was interpreted as showing not lung cancer, but a low probability for pleural effusion. 

Records for the Veteran early in his treatment do not show a diagnosis of lung cancer.  A March 2002 CT of the chest was negative with no evidence of a left hilar mass.  In January 2003, a pathology report showed only adenocarcinoma of the abdominal wall, ileum, and colon.  A record from Dr. A.P., the Veteran's treating oncologist noted the Veteran's colectomy and resection and removal of adenocarcinoma.  He also noted no history of COPD.  The Veteran's lungs were clear to auscultation.  The operative report reflected widely metastatic disease with multiple liver metastases.  In March 2004, a CT scan for the abdomen an incidental finding of linear atelectasis at both lung bases. 

Dr. C.F.'s records also do not show a diagnosis of lung cancer, which is odd because she stated on the addendum to the death certificate that the Veteran had lung cancer and that both diabetes mellitus and lung cancer were the underlying cause for colon cancer.  A December 2003 record noted dyspnea and probable COPD.  An October 2003 chest X-ray, included in the file, was suggestive of COPD.  A November 2003 CT scan of the chest showed no evidence of pulmonary metastasis, hepatic metastasis, recurrent colonic tumor or metastatic adenopathy.  A December 2003 pulmonary function test showed moderate obstructive lung disease.  In May 2004, her record for the Veteran showed an impression of COPD and pre-diabetes mellitus only.  She noted colon cancer with "mets" and that the Veteran was concerned about COPD; he also went to VA and was being evaluated for the sequelae of Agent Orange.  Lung cancer is not shown to be diagnosed in C.F.'s records. 

Finally, records toward the end of the Veteran's life did not show prior or current diagnoses of lung cancer.  A February 2005 chest X-ray showed the clinical data that noted colon cancer and possible pneumonia.  The impression was no evidence of an acute pulmonary process.  A lung scan from the same month showed "low probability for pulmonary embolus." 

In May 2005, a consultation from Dr. A.P. shows his shortness of breath was due to both pressure on the diaphragm secondary to ascites and bactermia (sepsis).  It was noted he had renal disease and was reaching the terminal stage of his illness.  A history physical from the same month noted a chest X-ray by an emergency room physician showed no acute pathology but a pleural effusion was suspected.  The impression was dyspnea, colon cancer, pleural effusion, renal insufficiency and anemia. 

As for the service-connected diabetes mellitus contributing to death, this is contradicted by the August 2012 opinion and a March 2004 C.M.C. discharge record which showed that a hemoglobin A1c was done as "he had a history in the past of type II diabetes which seemed to have became inactive as he had lost weight with the colon cancer."  Many of the records note borderline diabetes mellitus only controlled by diet and exercise (see a May 2004 general VA examination). 

Similarly, to the extent the appellant's representative has asserted a connection between kidney issues and diabetes mellitus, the evidence shows kidney dysfunction was due to colon cancer metastases, not diabetes mellitus.  In March 2004, Dr. C.F. noted renal failure, colon cancer and liver metastases.  This record explained that the Veteran had a ureter that was affected by external compression most likely secondary to tumor; this was the source of renal problems.  An April 2004 VA examination report shows the Veteran's genitourinary history "revolved mainly around his colon cancer." 

The assessment was metastatic colon cancer complicated with malignant left uretral obstruction with left hydronephrosis and left uretral stent.  Dr. A.P.'s May 2005 consultation record summarized the Veteran's care well; noting the Veteran had been doing poorly for the past two months, but initially he did well for a year after his January 2003 diagnosis of colon cancer with surgery and chemotherapy.  In March 2004, he developed acute renal failure and kidney swelling.  The kidney shrunk and a stent was not able to be replaced due to a tumor in the area.  Further, many records, including a June 2005 discharge summary to hospice care noted "widespread metastatic cancer with multiorgan involvement." 

The Board finds that the medical records support the opinions of the VA examiners, most importantly, the opinion of the August 2012 examiner.  The facts do not conflict with the opinions.  The August 2012 examiner's opinion is fully articulate and supported by the evidence.  The examiner reviewed the claims file, noted pertinent facts, and provided a reasoned conclusion supported by the evidence.  

The Board acknowledges that the August 2012 examiner noted in her explanation that records "did not show any definite diagnosis of lung cancer" and there is "no biopsy report to prove any definitive diagnosis of lung cancer."  However, the examiner also pointed to the December 2010 VA opinion in stating her agreement that there is no evidence to suggest that the Veteran had primary lung cancer.  The December 2010 VA examiner extensively discussed the Veteran's medical treatment records, including available imaging, and medical literature.  The August 2012 examiner then explicitly opined that lung cancer less likely than not contributed to or hastened the Veteran's death.  Despite her statement that the record contains no definitive diagnosis of lung cancer, the examiner's opinion indicates that she considered all of the evidence, not merely the lack of a definitive diagnosis, in opining that lung cancer was less likely than not the cause of the Veteran's death.  

The Board notes that private treatment records associated with the Veteran's claims file in December 2004 included four pages of treatment records for an individual other than the Veteran.  The records are clearly marked as belonging to a woman, not the Veteran.  None of the VA examiners cited to the records in rendering their opinions, and there is no evidence that the clearly misfiled records affected their opinions in any way.  Thus, the Board finds that the misfiled records do not affect the probative value of the VA opinions.

Given the forgoing, the Board assigns the opinion of the 2012 examiner great weight.

In contrast, while Dr. C.F. did participate in caring for the Veteran and her records are in the file, the only explicit explanation for what she wrote on the death certificate addendum was that she was attending and the Veteran was her patient.  There is no substantive opinion explaining the reason behind the amendment on the certificate or in her records.  As a result, the Board assigns greater weight competent and credible opinion of the August 2012 VA examiner.  

The Board finds service connection for the cause of death of the Veteran is not warranted based on all of the evidence.  The Veteran died of colon cancer and the evidence does not support direct service connection; while the Veteran primarily died from this disease, it was not incurred in service.  38 U.S.C.A. § 1110, 1310; 38 C.F.R. § 3.303(d).  Also, this disability does not fall under the herbicide presumption and did not manifest to 10 percent or more within one year from the date of the Veteran's termination of such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116(f); 38 C.F.R. §§ 3.307, 3.309.  See also 77 Fed. Reg. at 47927.  Further, there is no evidence or allegations for this case that herbicides actually caused by colon cancer.  Combee, 34 F.3d 1039. 

Regarding the service-connected diabetes mellitus, which was rated at 10 percent at death, the Board finds this was not a situation where it is reasonable to hold that service-connected diabetes mellitus was a condition that accelerated death.  38 C.F.R. § 3.312(c)(4).  It did was not apparently of a progressive or debilitating nature according to the March 2004 C.M.C. discharge summary and August 2012 VA opinion. 

Finally, based on all of the evidence, including the August 2012 opinion, the Board finds the Veteran did not have lung cancer and as a result this could not have resulted in his death.  The presumption is not for application.  38 U.S.C.A. § 1116, 1310; 38 C.F.R. § 1312, 3.307. 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


